UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-7397


BRANDON ROBERTS,

                Plaintiff – Appellant,

          v.

S.C. FARRIS; CALVIN SMITH; JOHN ROWLEY,

                Defendants – Appellees,

          and

KEITH DURST; FRED NASTRI,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-01385-AW)


Submitted:   August 25, 2011                 Decided:   August 31, 2011


Before DAVIS, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brandon Roberts, Appellant Pro Se. Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Brandon     Roberts,   a       state   prisoner,   appeals   the

district court’s order granting Defendants’ motions to dismiss

and for summary judgment and denying Roberts’ motions to strike

and for partial summary judgment on his 42 U.S.C. § 1983 (2006)

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     Roberts v. Farris, No. 8:09-cv-01385-AW (D. Md.

Sept. 16, 2010).     We grant Roberts’ motion to file a memorandum

of law in lieu of an informal brief.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                     2